

115 HRES 130 IH: Supporting efforts to increase competition and accountability in the health insurance marketplace, and to extend accessible, quality, affordable health care coverage to every American through the choice of a public insurance plan.
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 130IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. DeFazio (for himself, Mr. Courtney, Mr. Blumenauer, Ms. Bonamici, Mr. Garamendi, Mr. Ellison, Ms. Norton, Mr. Polis, Ms. Shea-Porter, Ms. Roybal-Allard, and Ms. DeLauro) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting efforts to increase competition and accountability in the health insurance marketplace,
			 and to extend accessible, quality, affordable health care coverage to
			 every American through the choice of a public insurance plan.
	
 Whereas under the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) (referred to in this preamble as the Affordable Care Act), 20,000,000 Americans have gained health insurance coverage, including 11,000,000 Americans that have coverage through the public exchanges created by that Act;
 Whereas the uninsured rate is at its lowest point in history, but there is more work to be done to provide access to coverage for Americans that remain uninsured, and to reduce deductibles and out-of-pocket costs for the 31,000,000 Americans who are currently underinsured;
 Whereas before the date of enactment of the Affordable Care Act, millions of individuals with preexisting conditions were denied health coverage by insurance companies that controlled who received health care in the United States;
 Whereas profound disparities persist in health outcomes based on race, ethnicity, and geography, and nearly 4,000,000 adults, disproportionately people of color, lack coverage as a result of the failure of 19 States to expand the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) under the Affordable Care Act;
 Whereas public insurance options for workers’ compensation insurance have resulted in lower rates for small businesses and more competition in several States;
 Whereas giving all Americans the choice of a public, nonprofit health insurance option would— (1)lead to increased competition and reduced premiums;
 (2)cut wasteful spending on administration, marketing, and executive pay; and (3)ensure that consumers have the affordable choices they deserve;
 Whereas public programs such as the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) often deliver care more cost-effectively by limiting administrative overhead and securing better prices from providers; and
 Whereas the Congressional Budget Office has found that a public health insurance option would save taxpayers billions of dollars: Now, therefore, be it
		
	
 That the House of Representatives supports efforts to build on the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) by ensuring that, in addition to the health coverage options provided by private insurers, every American has access to a public health insurance option, which, when established, will—
 (1)strengthen competition; (2)improve affordability for families by reducing premiums and increasing choices; and
 (3)save American taxpayers billions of dollars. 